Citation Nr: 1756679	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  06-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating prior to September 6, 2011, and in excess of 30 percent thereafter for diabetic nephropathy with hypertension.

2.  Entitlement to an effective date earlier than March 10, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified.

3.  Entitlement to special monthly compensation based on the need for aid attendance.

(The issues of entitlement to service connection for a left knee disability, a right knee disability, a back disability, sciatica of the bilateral lower extremities, and entitlement to an earlier effective date for the grant of service connection for type II diabetes mellitus will be addressed in a separate decision.)




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1959 to January 1961 and from October 1961 to November 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and an October 2014 rating decision issued by the RO in Des Moines, Iowa.  Jurisdiction is currently with the RO in New Orleans, Louisiana.  

In the September 2010 rating decision, the RO granted service connection for PTSD, effective March 10, 2010.  

In the April 2011 rating decision, the RO granted service connection for diabetic nephropathy and assigned an initial noncompensable rating, effective March 5, 2010.  In an April 2012 rating decision, the evaluation for diabetic nephropathy with hypertension was increased to 30 percent disabling, effective September 6, 2011.

In the October 2014 decision, the RO denied entitlement to special monthly compensation based on the need for aid and attendance.

The issue of entitlement to a higher initial rating for diabetic nephropathy with hypertension was before the Board in May 2014 at which time it was remanded for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App (1999).  A Statement of the Case was issued in January 2016 and the Veteran subsequently perfected an appeal.  The issue of entitlement to an earlier effective date for the grant of service connection for PTSD was also remanded by the Board in the May 2014 decision to schedule the Veteran for a Board videoconference hearing.  The Veteran and his daughter testified before the undersigned at a Board hearing in May 2017 with respect to the issues adjudicated in this decision.  

The Board notes that in March 2013, the Veteran testified before a different Veterans Law Judge with respect to the issues of entitlement to service connection for a left knee disability, a right knee disability, a back disability, sciatica of the bilateral lower extremities, and entitlement to an earlier effective date for the grant of service connection for type II diabetes mellitus.  These issues will therefore be the subject of a separate Board decision.  See 38 U.S.C.A. § 7102 (2012); 38 C.F.R. § 20.707 (2017) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim).


FINDINGS OF FACT

1.  Prior to September 6, 2011, the Veteran's diabetic nephropathy was manifested by hypertension that required continuous medication; it was not manifested by renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.

2.  From September 6, 2011, the Veteran's diabetic nephropathy has been manifested by hypertension at least 10 percent disabling under Diagnostic Code 7101; it has not been manifested by renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.

3.  The Veteran's petition to reopen the previously denied claim of service connection for PTSD was received by VA on March 11, 2010.

4.  The Veteran is in need of regular aid and attendance by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to September 6, 2011, and in excess of 30 percent thereafter for diabetic nephropathy with hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101, 4.115a, 4.115b; Diagnostic Code 7541 (2017). 

2.  The criteria for an effective date earlier than March 10, 2010, for the award of service connection for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for special monthly compensation based on the need for regular aid and attendance of another person have been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Entitlement to an Initial Increased Rating for Diabetic Nephropathy with Hypertension

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's service-connected diabetic nephropathy with hypertension has been evaluated under Diagnostic Code 7541.  Under such code, renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic process will be rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7541.

Under the applicable rating criteria, renal dysfunction with albumin casts with history of acute nephritis; or hypertension noncompensable under diagnostic code 7101 warrants a noncompensable rating.  38 C.F.R. § 4.115a.

Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 will be rated as 30 percent.  Id.

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101 will be rated 60 percent.  Id.

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion will be rated 80 percent.  Id.

Renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decease function of kidney or other organ systems, especially cardiovascular will be rated 100 percent.  Id.

Under Diagnostic Code 7101, which contemplates hypertension, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Factual Background

The Veteran underwent a VA diabetes mellitus examination in March 2010.  At that time, it was noted that the Veteran had hypertension that required continuous medication.  He denied symptoms of diabetic nephropathy.  On physical examination, blood pressure readings were 150/74, 150/68, and 144/68.  Following evaluation, diabetic nephropathy was assessed.  It was noted that lab tests conducted in February 2010 revealed albumin of 3.8 mg, and creatinine of .8 mg.  There was no peripheral edema present.

Subsequent records indicate that the Veteran's hypertension was stable.  A September 2010 VA medical record showed a blood pressure reading of 94/56.  A September 2010 VA urology outpatient note showed a diagnosis of right distal ureteral stone with moderate dilation of right kidney and UTI.  Lab test results at that time revealed BUN of 20 and creatinine of 0.9.  The Veteran's blood pressure was 132/70.  On examination in April 2011, there was no edema in the lower extremities and the Veteran's home blood pressure checks were consistently below 120 mm Hg.  

The Veteran underwent a general VA examination in September 2011.  It was noted that the Veteran was first treated for hypertension in 2003.  The Veteran denied any known kidney problems except for kidney stones, the last of which was surgically removed in 2010.  He indicated that he had never been told that diabetes affected his kidneys.  The examiner reported that the course since onset was stable.  With regard to the genitourinary system, it was documented that there was a history of abnormal flow and hesitancy.  There was no evidence of urgency, dysuria, testicular pain, scrotal mass, erectile dysfunction, genital lesions, urethral discharge, flank pain, hematuria, stones, urinary frequency, or nocturia.  There was also no history of urinary incontinence, obstructive voiding, repetitive urinary tract infection, or dialysis.  On physical examination, blood pressure readings were 168/89, 165/88, and 171/91.  Lab test results showed BUN of 22 and creatinine of .8.  The urinalysis was negative.  

The Veteran was provided a VA kidney conditions examination in September 2016.  At that time, it was reported that the appellant's diabetes mellitus had affected his kidneys per persistent elevated microalbumin.  It was noted that the Veteran took medication for his hypertension and that there was no evidence of edema.  It was also noted that the Veteran had renal dysfunction but did not require regular dialysis.  Signs and symptoms due to renal dysfunction included proteinuria (albuminuria) which was recurring and persistent.  There was no renal tubular disorder, frequent attacks of colic with infections, or urolithiasis.  The Veteran did not have a history of urinary tract/kidney infection or kidney transplant or removal.  The examiner noted that laboratory studies in August 2016 revealed normal BUN results of 21 mg and normal creatinine results of 1.0 mg.  

A VA hypertension examination was also provided in September 2016.  At that time it was noted that the Veteran is on medication for his hypertension and that the condition is well controlled.  The examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominately 100 or more.  Blood pressure readings at the time of the examination were 131/72, 130/80, and 132/74.  The average blood pressure reading was 128/75.  

In testimony during the May 2017 Board hearing, the Veteran indicated that his blood pressure readings fluctuated and that he has always taken medication for his hypertension.  The Veteran's daughter indicated that the Veteran "has the edema when he walks" but that if he kept his feet elevated, it was not present.  The Veteran testified that if he took his medication, his edema was controlled.  


Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating prior to September 6, 2011, and in excess of 30 percent thereafter for diabetic nephropathy with hypertension.

Prior to September 2011, the Veteran's diabetic nephropathy with hypertension was manifested by hypertension which required continuous medication.  Although the Veteran's hypertension required the use of medication, the record shows that it did not manifest additional symptoms to warrant a compensable rating under Diagnostic Code 7101.  In that regard, as delineated above, the record shows that the Veteran's diastolic pressure was not predominantly 100 or more nor was his systolic pressure predominantly 160.  He did not have a history of diastolic pressure predominantly 100.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Moreover, the record during this period shows that his renal dysfunction did not produce albumin constant or recurring with hyaline and granular casts or red blood cells.  In addition, although the Veteran and his daughter recalled during the May 2017 Board hearing that the Veteran could develop edema if he didn't keep his legs elevated or take his medication, the frequency and date of onset of those reported symptoms is not clear and the clinical evidence which corresponds to the period September 6, 2011, shows that peripheral edema was not clinically present.  38 C.F.R. § 4.115(b).  The Board assigns greater probative weight to the objective clinical evidence which indicates that peripheral edema was not present than to the general lay descriptions of periodic edema.  As such, a compensable rating is not warranted prior to September 6, 2011.  

As of September 6, 2011, the Veteran's diabetic nephropathy has been manifested by hypertension at least 10 percent disabling under Diagnostic Code 7101.  As detailed in the September 2011 VA examination report, the Veteran had systolic pressure 160 or more which is contemplated in the 10 percent rating under Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  Such finding is considered in the 30 percent rating currently assigned.  However, the evidence does not show constant albuminuria, a definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101.  Therefore, the next-higher 60 percent rating is not warranted.  38 C.F.R. § 4.115a.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not have received higher ratings under another diagnostic code.  See 38 C.F.R. § 4.115.

In sum, an initial compensable rating prior September 6, 2011, and in excess of 30 percent thereafter is not warranted for the Veteran's service-connected diabetic nephropathy with hypertension.  Therefore, the benefit of the doubt rule does not apply, and the claim for an entitlement to an initial increased evaluation for the Veteran's diabetic nephropathy with hypertension must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to an Earlier Effective Date for the Grant of Service Connection for PTSD with Depressive Disorder, not Otherwise Specified

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claims were received by VA prior to that date, the former regulations apply and are cited below. 

A specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

Unless specifically provided otherwise, the defective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that an effective date prior to March 10, 2010 is warranted for the award of service connection for PTSD with depressive disorder.

In this case, the Veteran's initial claim of service connection for PTSD was received by VA on July 13, 2007.  The claim was denied in a December 2007 rating decision.  The Veteran was notified of the decision and his appellate rights in a December 2007 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  Neither the Veteran nor his representative has argued otherwise.  Thus, the RO's December 2007 rating decision is final.

In a Report of General Contact, it was noted that the Veteran contacted the RO on March 11, 2010, and requested that his claim of service connection for PTSD be reopened.  His claim of service connection was granted in a September 2010 rating decision, which also assigned an effective date of March 10, 2010.  The record contains no earlier statements or documents that could be construed as an informal claim.  

In testimony provided during the May 2017 Board hearing, the Veteran indicated that the effective date for the award of service connection for PTSD should be in 2003, the date of his initial claim of service connection for a nerve condition.  He indicated that when he applied for service connection for a nerve condition, it was intended to be a claim of service connection for a mental condition.  

A review of the claims files reveals that the Veteran filed a claim in May 2003, in which he specifically requested service connection for diabetes, a sciatic nerve disability, and a cardiovascular disability.  With regard to the assertions raised in support of the claim of service connection for a sciatic nerve condition, the Veteran specifically reported symptoms of pain, swelling joints, tingling, and numbness.  He reported no psychiatric symptoms at that time.  

Analysis

After reviewing both the law and the facts set forth above, the Board finds that an effective date prior to March10, 2010, for the award of service connection for the Veteran's PTSD with depressive is not warranted.  

As detailed herein, the claim was initially denied in a December 2007 rating decision.  There is no indication that the Veteran appealed the December 2007 rating decision and no new and material evidence was received within a year of notification of that decision.  The Veteran has not argued otherwise.  Absent a showing of clear and unmistakable error, which has neither been shown nor specifically alleged, the rating decision denying the claim is final.  The Veteran's petition to reopen the claim was received on March 11, 2010.  Neither the Veteran, nor his representative submitted any written correspondence which could be construed as a formal or informal claim to reopen the previously denied claim of entitlement to service connection for PTSD prior to March 11, 2010.  

The Board acknowledges the Veteran's assertion that his claim of service connection for a nerve condition received in 2003 was intended to be a claim of service connection for a mental health condition.  However, the Board finds that such statement is not supported by the evidence of record.  In this regard, the Veteran specifically requested service connection for a sciatic nerve condition and described symptoms of tingling and numbness attributed to the lower extremities.  He did not report any psychiatric symptoms at that time.  Further, even if the claim was received in December 2003, as detailed herein, it was subsequently denied in the final December 2007 rating decision.  There is no evidence that the Veteran appealed the decision.  

In sum, the evidence does not suggest that the Veteran submitted a petition to reopen the claim of service connection for PTSD subsequent to the December 2007 rating decision and prior to March 11, 2010, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Moreover, there was no additional evidence submitted within a year of the issuance of the December 2007 rating decision.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than March 10, 2010.  Thus, the appeal for an earlier effective for the grant of service connection for PTSD with depressive disorder must be denied. 


Entitlement to Special Monthly Compensation Based on the Need for Aid and Attendance of Another Person

Special monthly compensation is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017). 

The following will be accorded consideration in determining the need for regular aid and attendance:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a)(2017). 

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Service connection is currently in effect for the following disabilities:  PTSD, rated as 100 percent disabling; cataract of both eyes with advanced glaucoma, rated as 80 percent disabling; coronary artery disease, rated as 60 percent disabling; diabetic nephropathy; rated as 30 percent disabling, peripheral neuropathy of the right upper extremity, rated as 30 percent disabling; peripheral neuropathy of the left upper extremity, rated as 20 percent disabling;  peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling, tinnitus, rated as 10 percent disabling; erectile dysfunction, rated as noncompensable; and hearing loss, rated as noncompensable.   

In May 2014, the Veteran submitted the report of an examination for housebound status and permanent need for regular aid and attendance.  It was noted that the Veteran was unable to feed himself or prepare his own meals.  He did not need assistance in bathing and tending to other hygiene needs, is not legally blind, does not require nursing home care, and does not require medication management.  The physician indicated that dementia, coronary artery disease, low back pain, and PTSD restricted the listed activities/functions.  

On examination it was noted that the Veteran was alert, well groomed, and was in a wheelchair.  The physician indicated that there were no restrictions of the upper extremities; however, restrictions of the lower extremities included weakness and inability to bear weight for a long period of time without assistance.  Restrictions associated with the Veteran's back consisted of decreased range of motion.  The physician opined that the Veteran could leave his home or immediate premises any time.  

In October 2014, the Veteran underwent a VA compensation and pension examination for aid and attendance.  With regard to the Veteran's medical history, the examiner reported that the Veteran was not permanently bedridden, was not currently hospitalized, and was able to travel beyond his current domicile.  He did not use an orthopedic or prosthetic appliance.  The Veteran had dizziness once or more per day and moderate short term memory loss.  Further, imbalance affected this ability to ambulate.  With regard to self-care skills, it was noted that the appellant was unable to perform dressing and undressing and bathing.  

With regard to limitations, it was noted that the Veteran could walk without the assistance of another person only within the home, a walker was needed for ambulation, and there were no restrictions on leaving the home.  It was also noted that the Veteran's functional impairments were permanent.  He had cervical spine limitation of motion, but there was no thoracolumbar limitation of motion or deformity.  The function of the upper extremities was determined to be normal; however, limitation of the lower extremities included limitation of joint motion and muscle weakness.  There was no lower extremity amputation.  Weight bearing was not normal.  The examiner reported that the Veteran had extreme difficulty arising from a seated position.  Propulsion was also not normal as the Veteran had a stuttering gait and needed a walker.  

In February 2017, the appellant provided the report of an examination for housebound status and permanent need for regular aid and attendance.  It was noted that the Veteran is not able to feed himself.  He is also unable to prepare his meals as he is unable to stand long enough to make meals.  Additionally, he needed assistance with bathing.  However, he was not legally blind, did not require nursing home care, and had the ability to manage his own financial affairs.  It was noted that the Veteran needed assistance with medical management.  The physician indicated that the Veteran's PTSD, diabetes mellitus, paralysis of the sciatic nerve, and loss of eye restricted the listed activities/functions.  

With regard to restrictions of the upper extremities, the physician noted that the Veteran is unable to feed himself.  He needs assistance with showering and dressing due to Parkinson's disease.  With regard to the lower extremities, it was noted that the Veteran had difficulty with balance and weightbearing.  The physician opined that the Veteran is unable to leave home without the assistance of someone.  He only goes to doctor's appointments.  The examiner expressed that the Veteran has poor balance and uses a scooter for distance.

In testimony during the May 2017 Board hearing, the Veteran stated that he is unable to feed himself and could partially dress himself.  Specifically, he indicated that he could not put on socks, fasten buttons, tie his shoes, shave, or take care of personal hygiene.  He also stated that he could not open bottles for his medication.  He attributed such limitation to his service-connected neuropathy in the upper extremities.  He also expressed difficulty walking and standing due to neuropathy in the lower extremities.  The Veteran's daughter reported that he needed a lot of assistance.  He is unable to drive and prepare meals.  She also indicated that the Veteran had difficulty feeding himself, shaving, and dressing himself.  

The Board notes that special monthly compensation at the housebound rate has been previously awarded.  


Analysis

After a review of the evidence of record, and resolving doubt in favor of the Veteran, the Board finds that special monthly compensation based on the need for aid attendance is warranted.

In this regard, the Board finds that the record on appeal is sufficient to establish entitlement to special monthly compensation based on the need for the regular aid and attendance of another. 38 U.S.C. § 1114(l) (2012); 38 C.F.R. 
§ 3.350(b) (2017).  The evidence demonstrates that the Veteran needs assistance with activities of daily living including feeding, dressing, ambulation, and maintaining hygiene due to his service-connected disabilities.  Further, he needs assistance with medical management.  In light of these factors, and affording the Veteran the benefit of the doubt, the criteria for special monthly compensation are met.  38 C.F.R. § 3.352 (2017).

In summary, the Board concludes that the record is sufficient to establish that the Veteran's service-connected disabilities render him disabled to the extent that he requires the regular aid and assistance of another person.  Under these circumstances, special monthly compensation based on the need for aid and attendance is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating prior to September 6, 2011, and in excess of 30 percent thereafter for diabetic nephropathy with hypertension is denied.

Entitlement to an effective date earlier than March 10, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified is denied.

Entitlement to special monthly compensation based on the need for aid attendance is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


